Citation Nr: 0737962	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO. 95-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left eye 
condition, to include as secondary to service-connected 
sinusitis.

2. Entitlement to service connection for a cervical spine 
condition, to include as secondary to service-connected 
epilepsy.

3. Entitlement to service connection for a low back 
condition, to include as secondary to service-connected 
epilepsy.

4. Entitlement to service connection for bilateral varicose 
veins.

5. Entitlement to service connection for scoliosis of the 
thoracic spine.

6. Entitlement to an initial rating in excess of 20 percent 
for epilepsy.

7. Entitlement to a compensable rating for sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to June 1982.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for epilepsy 
and assigned a 20 percent rating, effective July 1, 1992; 
denied service connection for a chronic left eye disorder, a 
cervical spine condition, low back strain, and varicose veins 
of the legs; and continued the veteran's noncompensable (0 
percent) rating for sinusitis.

A November 2006 VA treatment record addressed the issue of 
whether the veteran's service-connected disabilities cause 
him to be unemployable, and in various pleadings the veteran 
has alluded to being unemployable as a result of service-
connected disorders. A claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) is raised and is 
therefore REFERRED to the RO for initial adjudication. See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability).  

In September 2007, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

In October 2007, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The Board's decision on the claims for service connection for 
a cervical spine condition, varicose veins, and scoliosis of 
the thoracic spine, and the claim for an initial higher 
rating for epilepsy is set forth below. The remaining claims 
on appeal are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1. A cervical spine condition has not been shown to have been 
incurred in or aggravated by service, nor secondary to a 
service-connected disability.

2. Bilateral varicose veins have not been shown to have been 
incurred in or aggravated by service.

3. Scoliosis of the thoracic spine has not been shown to have 
been incurred in or aggravated by service.



4. From July 1, 1992, the effective date of the grant of 
service connection, to November 27, 2006, the veteran's 
epilepsy was productive of no more than one major seizure in 
the last two years, or at least two minor seizures in the 
last six months.

5. Since November 28, 2006, the veteran's epilepsy has 
manifested with an average of five to six minor seizures 
weekly.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a 
cervical spine condition, to include as secondary to a 
service-connected disability, have not been met. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

2. The criteria to establish service connection for bilateral 
varicose veins have not been met. 38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3. The criteria to establish service connection for scoliosis 
of the thoracic spine have not been met. 38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4. The criteria for a disability rating in excess of 20 
percent for epilepsy, from July 1, 1992, to November 27, 
2006, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8910 (2007).

5. The criteria for a disability rating of 40 percent for 
epilepsy, since November 28, 2006, have been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8910 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims for service connection and for a higher rating; 
(2) informing the veteran about the information and evidence 
VA would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims. A March 2006 letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file. Additionally, the veteran presented 
testimony at a Board hearing in support of his claims.

Regarding the veteran's claim for service connection for 
varicose veins and the claim for a higher rating for 
epilepsy, pursuant to the duty to assist, the veteran was 
afforded VA medical examinations. See Charles v. Principi, 16 
Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on the [appellant's] claim," 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant] contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim).

Regarding the veteran's claims for service connection for a 
cervical spine condition and scoliosis of the thoracic spine, 
while the RO has not afforded the veteran a VA examination, 
in this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles, supra., and the conduct of VA medical 
inquiry is not appropriate. 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




Merits of the Claims

Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

Cervical Spine Condition

The veteran seeks service connection for a cervical spine 
condition, to include as secondary to service-connected 
epilepsy. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The veteran's service medical records are devoid of any 
indication of complaints, treatment, or diagnosis of a 
cervical spine condition. Post-service, the first indication 
of a diagnosis of a cervical spine condition is found in a 
January 1993 non-VA medical record from the Hillcrest Baptist 
Medical Center that shows magnetic resonance imaging (MRI) 
results revealing spinal canal narrowing from C3 to C5. There 
is no competent medical evidence linking these findings to 
any incident of military service. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. 
§ 3.159(a).



Even if the MRI results reflected a diagnosis of arthritis of 
the cervical spine, the diagnosis would have been made more 
than 10 years after the veteran's discharge from service. 
Therefore, the veteran is not entitled to service connection 
for a cervical spine condition (arthritis of the cervical 
spine) on a presumptive basis as a chronic disability. 
38 C.F.R. §§ 3.307, 3.309. In addition, evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000). 

Because there is no competent evidence showing that the 
veteran's current cervical spine condition is related to his 
service, service connection for a cervical spine condition as 
directly related to service is not warranted.

A January 1993 VA treatment record reflects that the veteran 
reported that three years previously, he fell out of a bunk 
and injured his neck, and since then he had neck pain. During 
his September 2007 Board hearing, the veteran testified that 
his cervical spine condition was related to his service-
connected epilepsy because when he would have a seizure, at 
times he would fall and injure his neck. As the veteran has 
claimed that his cervical spine condition is related to his 
service-connected epilepsy, the Board will address the issue 
of secondary service connection. Libertine, supra.

As noted above, the veteran's January 1993 MRI revealed 
spinal canal narrowing from C3 to C5. The record also 
reflects that the veteran is in receipt of service connection 
for epilepsy and sinusitis. However, the evidence shows no 
competent nexus between his cervical spine condition and 
sinusitis. Therefore, the question is whether there is a 
nexus between the current cervical spine condition and the 
service-connected epilepsy.

Although during the September 2007 Board hearing, the veteran 
asserted that his cervical spine condition was caused by his 
falls as a result of his epilepsy, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, there is no competent evidence of a nexus 
of his cervical spine condition to his service-connected 
epilepsy. 38 C.F.R. § 3.159(a); Espiritu, 2 Vet. App. at 494 
(1992). None of the medical evidence of record contains an 
opinion as to the etiology of the cervical spine condition.

In sum, there is no evidence of a cervical spine condition in 
service and no evidence suggesting the current cervical spine 
condition is related to any incident or event in service or 
to his service-connected epilepsy. Therefore, the 
preponderance of the evidence is against the claim. Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert, supra. 

Bilateral Varicose Veins

The veteran seeks service connection for bilateral varicose 
veins. Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

During his September 2007 Board hearing, the veteran 
testified that while in service, the boots that he wore 
affected his veins in his legs. In addition, he stated that 
while in service, he had a rope tangled on his leg and it 
resulted in a big vein on the back of his leg. As time 
passed, the vein became worse and in 2000, the vein was 
removed from his leg. He claims continuity of symptomatology 
of varicose veins since service.

The competent medical evidence of record demonstrates no 
apparent connection between the veteran's military service 
and varicose veins. The first indication of a diagnosis of 
varicose veins is shown in a May 1991 non-VA record from the 
Texas Department of Corrections (TDOC) that shows a diagnosis 
of bilateral varicosities, legs. This is approximately nine 
years after the veteran's discharge from service. Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim. Maxson, supra. 

In addition, during a November 1997 VA examination, the 
veteran reported to the VA examiner that he had an injury to 
the left leg while in the military service and following this 
injury, he developed varicosities in the left lower leg. 
However, review of the service medical records reveals that 
in August 1981, the veteran complained of pain in the left 
heel that had been hurting for three days. He reported that 
he stepped on a rock and fell. He had trouble walking and 
claimed he had to walk on his tip-toes. The diagnosis was a 
bruise. In March 1982, the veteran complained of a hurt leg 
after he fell over a rope the previous day. The diagnosis was 
a skin abrasion. A June 1982 record shows that the veteran 
complained of left foot discomfort at the ankle. The 
diagnosis was left ankle soft tissue injury. 

Although the November 1997 VA examiner diagnosed the veteran 
with varicosities of the left lower leg, which were 
superficial, and noted that the varicosities were bilateral, 
he observed that the reported in-service injury of which the 
veteran reported was only to the left leg. The examiner 
opined that in spite of the veteran's history noted above, it 
was more likely that his varicosities were due to congenital 
incompetent valves in the veins than to an injury that did no 
permanent damage to the leg. 38 C.F.R. § 3.303(c), 4.9 
(1999). Winn v. Brown, 8 Vet. App. 510, 516 (1996) (For the 
proposition that congenital or developmental defects are not 
diseases or injuries for the purposes of service connection.)  

The November 1997 VA examiner's opinion is the only medical 
opinion evidence to address the question of whether the 
veteran's current varicose veins had its onset in service and 
this opinion weighs against the veteran's claim. Further, the 
veteran has not submitted any contrary medical opinion to 
support his claim. In addition, although the veteran asserts 
that his varicose veins began while in service, as a layman, 
the veteran does not have the necessary medical training 
and/or expertise to determine the cause of a medical 
condition. Espiritu, supra.  Hence, as the only medical 
opinion evidence of record weighs against the veteran's 
claim, service connection for varicose veins is not 
warranted. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert, supra. 


Scoliosis of the Thoracic Spine

The veteran seeks service connection for scoliosis of the 
thoracic spine. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The veteran's service medical records reveal that in January 
1982, he complained of right-sided scapular pain. The 
diagnosis was rhomboid strain. Post-service, the first 
indication of scoliosis of the thoracic spine was shown in a 
December 1991 medical record from TDOC that revealed a 
diagnosis of thoracic scoliosis with convexity to the left by 
X-ray. This post-service diagnosis is approximately nine 
years after the veteran's discharge from service. Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim. Maxson, supra. 

Although the veteran asserted during his September 2007 Board 
hearing that a thoracic spine condition was diagnosed in 
service, his account is not substantiated by the record. His 
service medical records only show a diagnosis of rhomboid 
strain and do not indicate that he was diagnosed with any 
other thoracic spine disability in service or that he had any 
continuity of symptomatology of a thoracic spine condition 
while in service. Further, as noted, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu, supra. None of the medical evidence of 
record contains an opinion as to the etiology of the 
scoliosis of the thoracic spine and the veteran has not 
submitted or alluded to any such evidence. 

Hence, service connection for scoliosis of the thoracic spine 
is not warranted. Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert, supra. 




Increased Initial Disability Rating - Epilepsy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The RO granted service connection for the veteran's epilepsy 
and assigned a 20 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8910, effective July 1, 1992.

The veteran's epilepsy is rated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8910. DC 
8910 provides that epilepsy is to be rated under the general 
rating formula for major seizures. Under this rating formula, 
a 20 percent disability rating is assigned where there is at 
least one major seizure in the last two years or at least two 
minor seizures in the last six months. A 40 percent 
disability rating is assigned where there is at least one 
major seizure in the previous six months or two in the 
previous year, or where there are at least five to eight 
minor seizures weekly. For the next higher rating of 60 
percent, there must be at least an average of one major 
seizure in four months over the last year, or at least an 
average of nine to 10 minor seizures per week. See 38 C.F.R. 
§ 4.124a, DC 8910 (2007).

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician. As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted. 38 C.F.R. § 4.121. A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness. A minor seizure consists of a brief 
interruption in consciousness or conscious control with 
staring or rhythmic blinking of the eyes or nodding of the 
head ("pure petit mal"), or sudden jerking movements of the 
arms, trunk or head (myoclonic type) or sudden loss of 
postural control (akinetic type). In the presence of major 
and minor seizures, rate the predominate type; there is no 
distinction between diurnal and nocturnal major seizures. 
Further, where continuous medication is necessary to control 
the epilepsy, the minimum evaluation is 10 percent, which 
will not be combined with any other rating for epilepsy. See 
38 C.F.R. § 4.124a, Notes (1) and (2).

Considering the evidence relating to the veteran's service-
connected epilepsy under the relevant rating criteria, the 
Board finds that from July 1, 1992, to November 27, 2006, the 
veteran's disability picture is most consistent with the 
current 20 percent disability rating, and that an increased 
disability rating is not warranted. However, as of November 
28, 2007, the evidence indicates that a rating of 40 percent 
for the veteran's epilepsy is warranted.

Since July 1, 1992, the effective date of the grant of 
service connection for epilepsy, there are numerous occasions 
noted in the claims file when the veteran has received 
treatment for his epilepsy.

These include a November 1992 non-VA medical record from 
Hillcrest Baptist Medical Center (HBMC) shows that the 
veteran arrived at the facility by ambulance after allegedly 
having seizure activity outside a convenience store. A June 
1993 VA treatment record indicates that the veteran had a 
seizure four days previously. A December 1994 non-VA medical 
record from HBMC indicates that the veteran reported that he 
had a seizure. He then stated that he did not have a seizure, 
but felt like he might have a seizure as he "felt bad all 
over." 

A January 1995 HBMC record shows that the veteran apparently 
had a seizure, as he was found in a parking lot after having 
a seizure. He appeared to be postictal.
A November 1995 medical record reflects that the veteran's 
last seizure was August 13, 1995. A February 1996 non-VA 
medical record from the Texas Department of Criminal Justice 
(TDCJ) shows that security stated that the veteran was having 
a seizure.

On November 1997 VA examination, the examiner noted that the 
veteran's seizures were often grand mal type and the veteran 
reported that on average, he would have about one seizure per 
month. However, during the past month, he had three episodes 
of seizures, but he did not keep a calendar record of his 
seizures.

A January 1998 VA treatment record indicates that the veteran 
was found on the floor with a seizure-like activity. However, 
and significantly for the present inquiry, the psychiatrist 
observed that the veteran was malingering to obtain an 
increase in his service-connected benefits. See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert, supra. (All for the proposition 
that the Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive). 

A February 1998 VA treatment record shows that the veteran 
had a seizure. The veteran jerked his body once or twice, but 
had no tonic-clonic seizure. The psychiatrist noted that 
whenever the veteran was unhappy or did not get what he 
wanted, he would have this seizure-like activity.

A February 1998 medical record from HBMC shows that the 
veteran possibly had a seizure. He was at the grocery store 
and had a seizure and passed out. He seized for several 
minutes. A January 1999 medical record from HBMC indicates 
that the veteran had some seizure activity. The next 
indication of a seizure was shown in an August 1999 medical 
record, also from HBMC that shows that the veteran had a 
generalized seizure, which was still occurring when the 
ambulance arrived. The medics gave him Valium which stopped 
the seizure.

In May 2000, the veteran sought treatment at the VA medical 
center's emergency room because of a seizure that he had the 
previous night. In an August 2000 VA treatment record, it was 
noted that the veteran reported that he had several seizures 
while in Chicago for the past two months. A May 2002 medical 
record from TDCJ reflects that the veteran's last seizure was 
three days previously.

On July 2003 VA examination, the examiner noted that he had 
reviewed the claims file. The veteran reported that his last 
seizure was in March 2002. At that time, he had two seizures 
within a week and had a seizure each month in the two 
preceding months, but he had no seizures since 2002.

An August 2005 medical record from TDCJ shows that the 
veteran had a seizure the previous evening. It was noted that 
security officers reported the veteran had three seizures 
prior to bringing him to the clinic.

A November 2006 VA treatment record from O.P., M.D. indicates 
that the veteran had an average of six generalized seizures a 
week. Dr. O.P. noted that the veteran never had less than one 
seizure per week in the past. In addition, the veteran 
underwent a neurology consultation from Dr. O.P., during 
which the veteran reported having three to four "spells" 
per week. He described the seizures as having an aura of 
dizziness and a very bad taste in his mouth, followed by 
unconsciousness with tonic-clonic movements. The incidents 
were postictal and might last for approximately one day. He 
stated that he bit his tongue and had sphincter incontinence 
during the seizures.

On April 2007 VA examination, the examiner noted that he did 
not have the claims file to review, but was able to review 
the veteran's computerized medical record. The veteran 
reported that he used to have three to four episodes of 
seizures per month until June 2006 when the seizures 
increased frequency to three to four per week. However, the 
examiner also noted that the veteran had an extensive 
psychiatric history and a stated diagnosis of pseudo seizures 
and/or malingering, which were clinically assessed by medical 
staff not to represent seizure activity. Thus, the examiner 
stated that it was not possible to absolutely state that the 
veteran had seizures at all, as they might all be of 
psychogenic origin. The examiner further stated that it was, 
however, not possible to say that there were no seizure 
episodes, although it was clear that some proportion of the 
events was clinically psychogenic in origin.

During the September 2007 Board hearing, the veteran 
testified that the seizures became worse in June 2006. Since 
that time, his medication was increased because of the 
increased frequency of seizures. In addition, he was having 
three to four seizures a week, but the increase in medication 
decreased the frequency to two to three seizures per week.

The evidence thus indicates that prior to November 28, 2006, 
the frequency of the veteran's seizures did not rise to the 
level of having at least one major seizure in the last six 
months or two in the last year, or averaging at least five to 
eight minor seizures weekly. 38 C.F.R. § 4.124a, DC 8910 
(2007). Although the veteran had a seizure in January 1998 
and then another in February 1998, he did not have another 
seizure until January 1999, which was approximately one year 
after his prior seizure. Further, on July 2003 VA 
examination, the veteran reported not having a seizure for 
one year and the evidence did not show him having another 
seizure until two years after that time. 

Moreover, although on November 1997 VA examination, the 
veteran reported having about one seizure per month, the 
January 1998 VA treatment record indicates that the veteran 
might have been malingering in order to receive increased VA 
benefits, and the February 1998 VA psychiatrist noted that 
the veteran did not have a tonic-clonic seizure. The 
remaining evidence prior to November 28, 2006 does not 
indicate that the veteran meets the criteria for a rating in 
excess of 20 percent for epilepsy given the noted frequency 
of his seizures. Therefore, prior to November 28, 2006, a 
rating in excess of 20 percent for the veteran's epilepsy is 
not warranted.

The evidence as of November 28, 2006 suggests that the 
veteran's seizures increased in frequency. Dr. O.P. noted 
that the veteran had an average of six generalized seizures a 
week and the veteran reported having three to four seizures 
per week. According the benefit of the doubt to the veteran, 
the frequency of the veteran's seizures as of November 28, 
2006 meets the criteria for a 40 percent rating, as the 
veteran is shown to have an average of at least five to eight 
minor seizures weekly. 38 C.F.R. § 4.124a, DC 8910 (2007). A 
rating in excess of 40 percent is not warranted, however, 
because the veteran is not shown to have an average of at 
least one major seizure in four months over the last year, or 
nine to ten minor seizures per week. Id.

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted, as of 
November 28, 2006, on this basis. 38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue). 

Because the frequency of the veteran's seizures more 
approximates the rating criteria required for a 40 percent 
rating, as of November 28, 2006, a 40 percent rating will be 
granted. 38 C.F.R. § 4.7 (2007).


ORDER

Service connection for a cervical spine condition, to include 
as secondary to service-connected epilepsy, is denied.

Service connection for bilateral varicose veins is denied.

Service connection for scoliosis of the thoracic spine is 
denied.

From July 1, 1992, to November 27, 2006, an initial rating in 
excess of 20 percent for epilepsy is denied.

Since November 28, 2006, a rating of 40 percent for epilepsy 
is granted, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

Upon review of the record, the Board has determined that 
further medical inquiry is required as to the veteran's 
service-connected sinusitis, a left eye vision disorder, and 
a low back disorder. 

The veteran asserts that a left eye condition occurred after 
he underwent surgery for his sinusitis in service. The 
evidence shows that while in service, the veteran complained 
of having left eye pain. In March 1982, he was diagnosed with 
questionable unresolved left frontal sinusitis. Post-service, 
the veteran also complained of having left eye pain and 
photophobia as noted in September 1982 and December 1982 VA 
treatment records. In addition, an October 1983 TDOC medical 
record shows that the veteran was diagnosed with an old 
surgery after complaining of pain in the left eye. A November 
1997 VA examination report shows a diagnosis of photophobia 
of the left eye. 

The evidence raises the issue of whether the veteran has an 
additional left eye disability caused by the service-
connected sinusitis that is not encompassed by the presently 
assigned diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (Holding that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in assigning 
an appropriate rating, the policy against "pyramiding" of 
disability awards enumerated by 38 C.F.R. 4.14 must be 
considered. That is, the evaluation of the same disability 
under various diagnoses is to be avoided.). 38 C.F.R. § 4.14; 
see Fanning v. Brown, 4 Vet. App. 225 (1993).

Because the evidence suggests the presence of another 
disorder (a left eye condition) that may not be encompassed 
in the presently assigned diagnostic code for sinusitis, a 
clarifying VA examination is necessary. Charles, supra. 

Regarding the veteran's claim for service connection for a 
low back condition, to include as secondary to service-
connected epilepsy, the veteran claims that his low back 
condition was caused or aggravated by the falls that he 
encountered due to his service-connected epilepsy. A TDOC 
medical record shows that in January 1984, while the veteran 
was having a seizure, he fell from a gurney. The next day, he 
sought treatment and complained of pain in his back from 
falling off the gurney the previous day. However, a March 
1998 VA examination report reflects that the veteran reported 
that the onset of his low back pain was in 1981. The 
diagnosis based on X-rays revealed advanced degenerative disk 
disease at L5-S1 and spondylosis as well as 
spondyloarthrosis. The VA examiner opined that the veteran's 
low back condition probably was the result of repeated 
falling, which was a result of his dizzy spells. 

Although the examiner opined that the veteran's low back 
condition was probably related to his seizures, the VA 
examiner's opinion was speculative. In addition, the VA 
examiner noted that he had not reviewed the claims file prior 
to rendering the opinion. Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The claims file also shows that while in service, in May 1979 
and in April 1981, the veteran was diagnosed with low back 
strain. The first post-service diagnosis of a low back 
disability is shown in a January 1991 medical record from the 
TDOC that includes a computed tomography (CT) of the 
veteran's lumbar spine, which reveals mild central disc 
bulging on the anterior aspect of the subarachnoid space 
adjacent to L5-S1.

As the veteran is shown to have a current low back 
disability, he is in receipt of service connection for 
epilepsy, there is evidence in service of a diagnosis of low 
back strain, and there is a speculative opinion without the 
benefit of review of the claims file that his current low 
back disability is related to his service-connected epilepsy, 
the veteran should be afforded a VA examination with claims 
file review to determine whether the veteran's low back 
disability was caused or aggravated by his service-connected 
epilepsy or whether his low back disability is causally or 
etiologically related to his service. The Board is prohibited 
by law from relying upon its own unsubstantiated medical 
opinion, and the appeal must be remanded. Allday v. Brown, 7 
Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examinations, by physicians, regarding his 
claims for service connection and for an increased rating, at 
an appropriate VA medical facility. The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in a denial of the claim(s) 
for service connection and shall result in a denial of the 
claim for an increased rating for sinusitis. See 38 C.F.R. § 
3.655 (2007). Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. If the veteran fails 
to report to any scheduled examination, the RO should obtain 
and associate with the claims file a copy(ies) of the 
notice(s) of the date and time of the scheduled 
appointment(s) sent to him by the pertinent VA medical 
facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Waco, Texas, dated up to September 
2007. The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records from the Waco VAMC 
since September 2007, following the procedures prescribed in 
38 C.F.R. § 3.159 (2007) as regards requesting records from 
Federal facilities.

Accordingly, the issues remaining on appeal are REMANDED for 
the following action:

1. The RO/AMC should obtain from the Waco 
VAMC all pertinent records of evaluation 
or treatment of the veteran's left eye, 
sinusitis, and/or low back, from September 
2007 to the present. The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records or 
responses received should be associated 
with the claims file.

2. The veteran should be afforded 
appropriate examinations in relation to 
his claims for service connection for a 
left eye condition and a low back 
condition, to ascertain the nature and 
etiology of all disorders that may be 
present, and in relation to his claim for 
an increased rating for sinusitis, to 
ascertain the current severity of the 
disability. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner must review all 
pertinent records associated with the 
claims file, particularly the veteran's 
service medical records.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examinations. 
The following medical inquiry will be 
undertaken:

a.  Sinusitis and Left Eye Condition - 
the examiner should document all 
manifestations of the veteran's 
sinusitis, to specifically include 
whether the veteran has a left eye 
condition that is a manifestation of 
his sinusitis or whether the veteran 
has a left eye condition that is a 
separate disability. If the veteran has 
a left eye condition that is found to 
be a separate disability, the examiner 
should offer an opinion as to whether 
the veteran's left eye condition was 
either (1) caused or aggravated by the 
veteran's service-connected sinusitis 
or (2) is causally or etiologically 
related to the veteran's service. 

The physician should also determine the 
current severity of the veteran's 
sinusitis disability. The physician 
should indicate the severity and 
frequency of any sinus headaches, and 
indicate whether sinusitis is 
manifested by scabbing, purulent 
discharge and/or crusting. The 
physician should note the number and 
duration of any attacks of sinusitis 
per year, as well as whether the 
evidence demonstrates one or two (or 
three or more) incapacitating episodes 
of sinusitis requiring prolonged 
antibiotic therapy lasting from four to 
six weeks. 

b. Low Back Condition - the examiner 
should offer an opinion as to whether 
the veteran's low back condition was 
either (1) caused or aggravated by the 
veteran's service-connected epilepsy 
(resulting from the veteran's falls 
during his seizures) or (2) is causally 
or etiologically related to the 
veteran's service.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


